UNITED STATES COURT OF APPEALS
                                    FIFTH CIRCUIT

                                           ___________

                                           No. 00-30508
                                           ____________


               MICHAEL EDGE,

                                               Petitioner-Appellant,,

               versus

               RICHARD L. STADLER, Secretary,
               Department of Public Safety;
               PEGGY LANDRY, Chairman,
               Louisiana Board of Parole;
               LOUISIANA DEPARTMENT OF PUBLIC SAFETY
               AND CORRECTIONS; LOUISIANA BOARD OF PAROLE,

                                               Respondents-Appellees.


                           Appeal from the United States District Court
                              for the Middle District of Louisiana
                                           99-CV-896
                                       December 1, 2000

Before EMILIO M. GARZA, STEWART, and PARKER, Circuit Judges.

PER CURIAM:*

       Michael Edge, Louisiana prisoner # 112074, filed a § 1983 claim challenging the

constitutionality of La. Rev. Stat. Ann. § 15:571.5, which provides that prisoners released after

diminution of sentence for good behavior are treated as if released on parole. The district court



       *
               Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                                 -1-
construed this complaint as a petition for writ of habeas corpus under 28 U.S.C. § 2254, and denied

the application without prejudice for failure to exhaust state remedies. The court denied Edge a

certificate of appealability (COA).

        We agree with the district court’s characterization of Edge’s complaint as a habeas petition.

Habeas petitions are the “exclusive remedy for a state prisoner who challenges the fact or duration

of his confinement and seeks immediate or speedier release, even though such a claim may come

within the literal terms of § 1983.” Heck v. Humphrey, 512 U.S. 477, 481 (1994). Further, habeas

petitions must be used where the challenge, if successful, would “necessarily imply the invalidity of

the punishment imposed.” Edwards v. Balisok, 520 U.S. 641, 649 (1997). In Heck, the Court

offered a test for when the complaint must be presented in the form of a habeas application))when

the direct or indirect effect of granting relief would be to invalidate the sentence being served, habeas

corpus is the exclusive remedy.

        Here, Edge is seeking a review of the constitutionality of the Louisiana statue that treats

prisoners released because of diminution of sentence for good behavior as if they had been released

on parole. If successful, he would be liberated from these parole conditions))in effect, that portion

of his 36 month conviction which has been converted into parole would be invalidated. Accordingly,

he must proceed with a habeas corpus petition.

        28 U.S.C. § 2241(d) requires habeas petitioners in states with more than one federal district

to file their petitions in the district court in which the petitioner is in custody or the district court for

the district in which the petitioner was convicted and sentenced. Edge has not alleged where he was

convicted, but at the time when his complaint was filed, he was incarcerated in the Detention Center

in East Carroll Parish, located in the Western District of Louisiana. We therefore remand to the


                                                    -2-
district court to determine whether it had jurisdiction to hear Edge’s habeas petition, and if not, to

vacate its judgment and transfer the matter to the Western District.

        Accordingly, we REMAND with instructions to ascertain the district court’s jurisdiction.

Edge’s motions for an expedited appeal and a preliminary injunction pending appeal are DENIED as

moot.




                                                 -3-